DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittkope (DE 102011105475 A1).
As to claim 1, Wittkope discloses in a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber having claimed
a.	a Transport Refrigeration Unit (TRU) adapted to mount to a trailer of a tractor trailer system including a tractor having a hotel device and an Auxiliary Power Unit (APU) configured to provide electrical power to the hotel device, the TRU comprising: a TRU controller; an electrical TRU component; and a TRU Power Unit, wherein the TRU controller is configured to utilize the APU to provide electrical power to the electrical TRU component during low TRU load conditions, and utilize the TRU Power Unit during high TRU load conditions read on Abstract, (The container (1) has a cooling device for keeping a thermally insulated chamber (11) at moderate temperature with respect to the environment. A power generator (6) is permanently fastened in a retainer for supplying electrical power to an electrical load e.g. socket (10), that is connectable to a terminal of an electrical appliance e.g. refrigerator. A controller controls the power generator such that the socket and/or the cooling device are optionally supplyable with electrical power. The electrical load is not provided as a component of the cooling device. The electrical load is selected from a group comprising a lamp, headlight, machine tool, loading aid and/or medical apparatus).
As to claim 2, Wittkope further discloses:
a.	wherein the TRU Power Unit includes a TRU generator and a TRU combustion engine adapted to drive the TRU generator read on Page 2, Para. 2, (The provided on the coolable swap bodies refrigeration units, for example, the company Thermo King (T-600R, T-800R, T-1000R, T-1200R), can be driven in part both diesel and electric motor. For this purpose, the container-fixed cooling unit has a compressor, which is optionally, in particular while driving, driven by a diesel engine or by an electric motor. To implement the electric operation again two variants are conceivable, wherein the power supply of the compressor is realized either by means of an external power grid, which is present for example on a haulage or Autohof, or by means of a vehicle-fixed generator).
As to claim 3, Wittkope further discloses:
a.	wherein the APU includes an APU generator and an APU combustion engine adapted to drive the APU generator read on Page 2, Para. 2, (The provided on the coolable swap bodies refrigeration units, for example, the company Thermo King (T-600R, T-800R, T-1000R, T-1200R), can be driven in part both diesel and electric motor. For this purpose, the container-fixed cooling unit has a compressor, which is optionally, in particular while driving, driven by a diesel engine or by an electric motor. To implement the electric operation again two variants are conceivable, wherein the power supply of the compressor is realized either by means of an external power grid, which is present for example on a haulage or Autohof, or by means of a vehicle-fixed generator).
As to claim 4, Wittkope further discloses:
a.	wherein the APU combustion engine (item 6) is smaller than the TRU combustion engine read on Fig. 3 and Page 5, Para. 2, (at the in 1 illustrated swap bodies with temperature-controlled interior, wherein the interior is cooled in most cases from the environment, are the outer walls 4 as well as the doors of the loading opening 5 provided with a thermal insulation, so that the outer walls have a comparatively high thermal resistance. The refrigeration unit 2 is constructed in a conventional manner, wherein the evaporator is located in the interior of the interchangeable container. The refrigeration unit 2 is either diesel engine driven or powered by an external power source, for example, on a freight yard from an external power grid, with electrical energy. At the bottom of the swap body 4 are support feet 3 provided, which can be unfolded and lowered. In bridged state of the swap body 1 So, if this is on the chassis of a commercial vehicle or a trailer, the support legs are 3 retracted or folded, so that the swap body 1 can be easily moved).
As to claim 5, Wittkope further discloses:
a.	wherein the APU includes an APU generator and an APU combustion engine adapted to drive the APU generator read on Fig. 3.


5.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renken (EP 1912327 A2).
As to claim 14, Renken discloses in a control system for a generator having claimed
a.	operating a Transport Refrigeration Unit (TRU) electrically connected to an Auxiliary Power Unit (APU) of a tractor, the method comprising: calling for energization of a TRU component by the TRU controller; comparing a load demand of the TRU component to an available load capacity of the APU by a selection module of the TRU controller; and selecting the APU to provide power to the TRU component by a selection module of the TRU controller and if the available load capacity is greater than the load demand read on Page 6, Para. 6 – Page 7, Para. 1, (the controller 90 then checks the generator load at Step 250 based on the signal received from the load sensor 135. The controller 90 calculates the generator load ratio based on the sensed generator load and the generator load capacity stored in the memory unit 145. At Step 255, the controller 90 compares the calculated generator load ratio with a first predetermined load ratio stored in the memory unit 145 and determines whether the calculated load ratio is below the first predetermined load ratio. In the illustrated embodiment, the first predetermined load ratio is about 50 percent of the generator load capacity. In other embodiments, the first predetermined load ratio may be defined above or below 50 percent of the generator load capacity.  The process returns to Step 205 if the generator 85 is operating at a load ratio above the predetermined load ratio (i.e., the answer at Step 255 is "No"). If the generator 85 is operating at a load ratio below the first predetermined load ratio (i.e., the answer at Step 255 is "Yes"), the controller 90 determines whether the generator 85 has operated below the first predetermined load ratio for a predetermined minimum time at Step 260 using the timer 152. In some embodiments, the minimum predetermined time can be 30 minutes. In other embodiments, the minimum predetermined time can be less or more than 30 minutes. If the generator 85 has operated below the first predetermined load ratio for less than the predetermined minimum time at Step 260, the prime mover 75 continues to operate at the first speed, and the generator 85 continues to operate at the first frequency and the first output voltage (Step 245)).
	As to claim 15, Renken further discloses:
a.	monitoring the current load demands of the APU by a monitoring module of the TRU controller; and sending the current load demands to the selection module read on Page 7, Para. – Page 8, Page 1, (when the load on the transport refrigeration unit 45 is increased from a relatively low load to a relatively high load, (i.e., higher cooling demand), at least one of the field voltage and the speed of the prime mover 75 can be increased to provide adequate electrical power to the transport refrigeration unit 45. When the load on the transport refrigeration unit load is decreased from a relatively high load to a relatively low load (i.e., lower cooling demand), at least one of the field voltages and the speed of the prime mover 75 can be decreased to provide adequate, but not excessive electrical power to the transport refrigeration unit 45.  The controller 90 selectively operates the prime mover 75 and the generator 85 at one of the first speed and the second speed in response to the signal indicative of the generator load to reduce fuel consumption of the generator set 50. The generator set 50 can be varied by the controller 90 between the first speed and the second speed to adjust for changes in the load on the transport refrigeration unit 45)).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Lee (DE 102013104507 A1).
As to claim 3, Wittkope does not explicitly recite the APU generator is a three phase generator.  
However, Lee cures this deficiency by teaching that it may be beneficial wherein the APU generator is a three phase generator read on Page, 10 Para. 2, (that through the DISG 240 generated torque may be a function of a three-phase current in some examples. The torque at the DISG output shaft 241 is a sum of the DISG output torque and the torque at the input of the DISG or electric machine. The DISG may be powered by a powertrain control module (eg, the control unit 12 ) are commanded to operate in either a speed feedback mode or a torque mode. The control unit provides the commanded speed or commanded torque. The controller or inverter uses the feedback of either the DISG speed sensor or the DISG current to produce the desired speed or torque). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Wittkope in order to provide a three-phase power, the alternating current is not only evenly spaced out but can handle heavier loads more efficientl and spread power over three power lines.

9.	Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Wittkope.
As to claim 17, Renken does not explicitly recite wherein the APU includes an APU generator driven by an APU combustion engine for providing electrical power to hotel devices of the tractor, and selectively providing electrical power to the TRU.  
However, Wittkope in a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber teaches:
a.	wherein the APU includes an APU generator driven by an APU combustion engine for providing electrical power to hotel devices of the tractor, and selectively providing electrical power to the TRU read on Page 6, Para. 7, (Swap body ( 1 ) for releasable attachment to a chassis of a commercial vehicle, a trailer and / or a trailer, the at least one environmentally insulated against the environment chamber ( 11 ) as well as funds ( 2 ) for controlling the temperature of the chamber ( 11 ), characterized in that a receptacle for permanent attachment of a power generator ( 6 ) by which at least one consumer ( 10 ) electrical energy which is not part of the means ( 2 ) for controlling the temperature of the chamber ( 11 ), is supplied with electrical energy).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber of Wittkope into Renken in order to provide the swap body directly electrical consumers that are supplied by the additional power generator with electrical energy. Such devices may be, for example, lamps, work machines, lifting devices, in particular lifting platforms, forklifts and / or cranes or other devices, for example, from medical or laboratory technology.
As to claim 18, Wittkope further discloses:
a.	wherein the TRU includes a TRU generator driven by a TRU combustion engine that is larger than the APU combustion engine read on Fig. 3.
As to claim 20, Wittkope further discloses:
a.	wherein the selection module is configured to select the APU to supplement power for the TRU read on Page 3, Para. 5, (the technical solution according to the invention is thus characterized above all by the fact that in addition to the means for controlling the temperature of the interior of the swap body a permanently connected to the swap body generator is provided by the electrical load, which are preferably transported to the swap body, supplied with electrical energy are. With such a swap body thus on the one hand food, medicines, diagnostics and other goods within the swap container on the temperature level required for this purpose and on the other hand electrical energy-consuming devices, such as wine cabinets, freezers or refrigerators, without their operation is interrupted, are transported. Such a swap body can thus be parked at any location and the power consumers located therein are supplied with electrical energy without an external power supply is available).

10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Duraisamy (WO 2011019607 A2).
As to claims 6 and 13, Wittkope does not explicitly recite wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU.  
However, Duraisamy in temperature within a container of a transport refrigeration system teaches:
a.	wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU read on ¶ 0026, (remote sensors to respectively measure an environment within the container 12 such as the return air temperature Tr and the supply air temperature Ts. Remote sensors, as known to one skilled in the art, can communicate with a controller (e.g., transport refrigeration unit 10) through wire or wireless communications. For example, wireless communications can include one or more radio transceivers such as one or more of 802.11 radio transceiver, Bluetooth radio transceiver, GSM/GPS radio transceiver or WIMAX (802.16) radio transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the power savings apparatus for transport refrigeration system of Duraisamy into Wittkope in order to provide a transport refrigeration system, transport refrigeration unit, and methods of operating same that can maintain cargo quality by selectively controlling transport refrigeration system components with reduced power consumption with effective communication.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Duraisamy and further in view of Lee.
As to claim 10, Wittkope in view of Duraisamy does not explicitly recite a three phase power cable extending between the TRU and the APU.  
However, Lee in temperature within a container of a transport refrigeration system teaches:
a.	a three phase power cable extending between the TRU and the APU read on Page 116, Page 2, (the DISG torque estimate is the basis for recording the starting clutch torque of the open DCT at the commanded DISG speed. The DISG torque estimate is a function of the DISG three-phase currents or a commanded torque from an inner loop of the DISG speed feedback control. The DCT startup clutch is commanded to operate over a desired range of torque after the torque of the open DCT startup clutch has been determined from the DISG torque estimate. The DCT launch clutch torques for each commanded torque in the desired torque range are determined from the DISG torque determined at each commanded torque. A DCT startup clutch error torque is determined as the difference between the torque measurement of the open DCT starting clutch and the detected torque from the torque estimate of the DISG three-phase current or the commanded torque).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Wittkope in view of Duraisamy in order to provide a three-phase power, the alternating current is not only evenly spaced out but can handle heavier loads more efficientl and spread power over three power lines.

12.	Claims 16  rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Duraisamy (WO 2011019607 A2).
As to claim 16, Wittkope does not explicitly recite wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU.  
However, Duraisamy in temperature within a container of a transport refrigeration system teaches:
a.	wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU read on ¶ 0026, (remote sensors to respectively measure an environment within the container 12 such as the return air temperature Tr and the supply air temperature Ts. Remote sensors, as known to one skilled in the art, can communicate with a controller (e.g., transport refrigeration unit 10) through wire or wireless communications. For example, wireless communications can include one or more radio transceivers such as one or more of 802.11 radio transceiver, Bluetooth radio transceiver, GSM/GPS radio transceiver or WIMAX (802.16) radio transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the power savings apparatus for transport refrigeration system of Duraisamy into Wittkope in order to provide a transport refrigeration system, transport refrigeration unit, and methods of operating same that can maintain cargo quality by selectively controlling transport refrigeration system components with reduced power consumption with effective communication.

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Wittkope and further in view of Lee (DE 102013104507 A1)
As to claim 19, Renken in view of Wittkope does not explicitly recite wherein the TRU combustion engine does not run when the APU is selected by the selection module.  
However, Lee cures this deficiency by teaching that it may be beneficial wherein the TRU combustion engine does not run when the APU is selected by the selection module read on Page, 60 Para. 7 – Page 61, Para. 1, (regarding 25 3, a flowchart of a method for adjusting an engine shut-off speed profile and an engine rotation stop position is shown. The procedure of 25 can as executable instructions in a non-volatile memory of the control unit 12 in 1 - 3 be saved at 2502 assess the procedure 2500 Whether an engine rotation stop request has occurred or not. An engine rotation stop request may be provided by a control unit or a driver. The controller may automatically stop the engine without the driver providing input from a dedicated actuator having a single function to stop and / or start the engine. For example, an automatic engine stop does not occur when a driver sets an ignition switch to an off state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Renken in view of Wittkope in order to reduce fuel consumption when the driver releases the accelerator pedal. The engine is therefore shut down when the vehicle comes to a stop or at another time when the torque from the DISG is sufficient to accelerate the vehicle or to overcome the road load.

Allowable Subject Matter
14.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claims 8, 9, 11 and 12 are also objected to as being directly or indirectly dependent of claim 7.

Citation of pertinent Prior Arts
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
16.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689